 

Exhibit 10.15

 

DOMINION RESOURCES, INC.

 

EXECUTIVE STOCK PURCHASE TOOL KIT

 

 

Effective September 1, 2001

 

As Restated December 20, 2002

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

1.

  

Purpose

  

1

2.

  

Eligibility

  

1

3.

  

Participation

  

1

4.

  

Bonuses under the Programs

  

1

5.

  

Bonus Deferral Program

  

1

6.

  

Restricted Stock Exchange Program

  

2

7.

  

Dominion Direct Program

  

2

8.

  

Effective Date of the Tool Kit

  

3

9.

  

Termination, Modification, Change

  

3

10.

  

Administration of the Tool Kit

  

3

11.

  

Notice

  

3

12.

  

Definitions

  

3

 

 

i



--------------------------------------------------------------------------------

 

DOMINION RESOURCES, INC.

 

EXECUTIVE STOCK PURCHASE TOOL KIT

 

1.    Purpose.  The purpose of this Dominion Resources, Inc. Executive Stock
Purchase Tool Kit (the “Tool Kit”) is to encourage and facilitate ownership of
Dominion Resources, Inc. (the “Company”) common stock by the executives of the
Company and certain of its subsidiaries. The Tool Kit is established in
conjunction with the Dominion Resources, Inc. Incentive Compensation Plan and
the Dominion Resources, Inc. Executives’ Deferred Compensation Plan. The Tool
Kit includes a number of programs that the employee can use to build his or her
ownership in Company Stock.

 

2.    Eligibility.  An employee of the Company or a Subsidiary who meets the
following criteria is eligible to participate in the Tool Kit. An employee’s
participation in the Tool Kit shall not obligate the Company or a Subsidiary to
pay any particular salary or to continue the employment of a Participant.
Additional qualifications may apply for each Program. The criteria to
participate in the Tool Kit are:

 

(a)    the employee is subject to the Company’s Stock Ownership Guideline, and

 

(b)    the employee is newly hired by the Company or a Subsidiary or the
employee has been promoted such that the employee has a higher Guideline Level
than prior to the promotion.

 

3.    Participation.

 

(a)    To become a Participant, an eligible employee must satisfy the
requirements to participate in the Program (or Programs) of his or her choice.
The agreements and other documents required under the Tool Kit shall be in such
form and shall be submitted at such times and to such individuals as specified
by the Administrator. No eligible employee is required to participate in the
Tool Kit. The Participant shall complete, sign and submit all agreements and
other documents as may be required by the Administrator relating to the desired
Program.

 

(b)    Once a Participant has reached the Guideline Level, generally the
Participant must cease participation in any of the Programs.

 

4.    Bonuses under the Programs.  Each of the Programs provides for a bonus to
be awarded to the Participant, subject to certain limitations. All of the
bonuses under the Programs cease when the Participant has reached the Guideline
Level.

 

5.    Bonus Deferral Program.  Participants may acquire Company Stock through
the Bonus Deferral Program as described in this Section 5.

 

1



--------------------------------------------------------------------------------

 

(a)    Under the procedures of the Deferred Compensation Plan, a Participant may
elect to defer all or a portion of an annual cash incentive plan award into the
Deferred Compensation Plan. As a part of the deferral election, the Participant
shall designate the deferral as being subject to the Bonus Deferral Program. The
deferral election shall include a provision that the deferred amount shall be
invested in the Company Stock investment option under the Deferred Compensation
Plan. The Company Stock investment option will be subject to the terms of the
Deferred Compensation Plan and may include a deemed Company Stock investment.

 

(b)    When the designated cash incentive plan award is contributed to the
Deferred Compensation Plan, the Company or a Subsidiary shall also contribute on
behalf of the Participant to the Deferred Compensation Plan an additional amount
equal to 5% of the deferred incentive plan award. The additional contribution
shall be invested in the Company Stock investment option.

 

(c)    On behalf of the Participant, the Company or a Subsidiary shall pay the
Medicare taxes imposed on the Participant due to the additional contribution
under Section 5(b). The Company or a Subsidiary shall also pay the Applicable
Taxes payable by the Participant with respect to this payment of Medicare taxes
on behalf of the Participant.

 

6.    Restricted Stock Exchange Program.  Participants may acquire Company Stock
through the Restricted Stock Exchange Program as described in this Section 6.

 

(a)    A Participant may elect to not receive all or a portion of an annual cash
incentive plan award and instead receive Restricted Stock under the Incentive
Compensation Plan in place of the designated cash award. The Administrator shall
determine which incentive plan awards may be designated under the Restricted
Stock Exchange Program. When the designated incentive award would otherwise be
received, the Company shall issue Restricted Stock to the Participant under the
Incentive Compensation Plan in an amount equal to 110% of the designated
incentive award. The Restricted Stock will be valued based on the Fair Market
Value of Company Stock as determined under the Incentive Compensation Plan.

 

(b)    The restrictions on the Restricted Stock will lapse and the Restricted
Stock will vest on the third anniversary of the date of grant of the Restricted
Stock. The restrictions shall also lapse on the earlier of the Participant’s
death, retirement, or disability or upon a Change of Control.

 

7.    Dominion Direct Program.  Participants may acquire Company Stock through
the Dominion Direct Program as described in this Section 7.

 

(a)    Under the procedures of Dominion Directsm, a Participant may elect to
make periodic, monthly or quarterly purchases of Company Stock. The Participant
shall

 

2



--------------------------------------------------------------------------------

complete any forms required to participate in Dominion Directsm and any
additional forms provided for purposes of participation in the Dominion Direct
Program.

 

(b) When Company Stock is purchased under Dominion Directsm, the Company or a
Subsidiary shall pay the Participant a cash bonus equal to 5% of the total
amount invested in Dominion Directsm under this Program.

 

(c) On behalf of the Participant, the Company or a Subsidiary shall pay the
Applicable Taxes imposed on the Participant due to the bonus payment under
Section 7(b). The Company or a Subsidiary shall also pay the Applicable Taxes
payable by the Participant with respect to the payment of these Applicable
Taxes.

 

8.    Effective Date of the Tool Kit.  This Tool Kit shall be effective on
September 1, 2001. The effective date of the restatement is December 20, 2002,
provided that the restatement shall not adversely affect the existing
participation of any Participant in any Program that was in the Tool Kite prior
to that date.

 

9.    Termination, Modification, Change.  If not sooner terminated or extended
by the Committee or the Board, this Tool Kit shall terminate at the close of
business on August 31, 2011. The Committee or the Board may terminate the Tool
Kit or may amend the Tool Kit in such respects as it shall deem advisable. A
termination or amendment of the Tool Kit shall not, without the consent of the
Participant, adversely affect the Participant’s rights under existing
participation in a Program.

 

10.    Administration of the Tool Kit.  The Administrator shall administer the
Tool Kit subject to the oversight of the Committee. The Administrator shall have
the authority to interpret the Tool Kit and its interpretations shall be binding
on all parties. The Committee may establish and revise from time to time rules
and regulations for the Tool Kit. The Committee may delegate any of its duties
and responsibilities under the Tool Kit to the Administrator. The laws of the
Commonwealth of Virginia shall govern the terms of this Tool Kit.

 

11.    Notice.  All notices and other communications required or permitted to be
given under this Tool Kit shall be in writing and shall be deemed to have been
duly given if delivered personally or mailed first class, postage prepaid, as
follows (a) if to the Company—at its principal business address to the attention
of the Chief Financial Officer; (b) if to any Participant—at the last address of
the Participant known to the sender at the time the notice or other
communication is sent.

 

12.    Definitions.  As used in the Tool Kit, the following terms shall have the
meanings indicated:

 

(a) “Administrator” means the individual or committee authorized by the
Committee to administer the Tool Kit. Unless the Committee determines otherwise,
the Administrator shall be the Director-Executive Compensation.

 

3



--------------------------------------------------------------------------------

 

(b)    “Applicable Taxes” means the projected assumed federal, state and local
income taxes and Medicare taxes payable by a Participant due to the receipt of a
benefit under a Program.

 

(c)    “Board” means the Board of Directors of Dominion Resources, Inc.

 

(d)    “Change in Control” means the happening of any of the following events:

 

(i)    any person, including a “group” as defined in Section 13(d)(3) of the Act
becomes the owner or beneficial owner of the Company’s securities having 20% or
more of the combined voting power of the then outstanding Company’s securities
that may be cast for the election of the Company’s directors (other than as a
result of an issuance of securities initiated by the Company, or open market
purchases approved by the Board, as long as the majority of the Board approving
the purchases is also the majority at the time the purchases are made);

 

(ii)    as the direct or indirect result of, or in connection with, a cash
tender or exchange offer, a merger or other business combination, a sale of
assets, a contested election, or any combination of these transactions, the
persons who were directors of the Company before such transactions cease to
constitute a majority of the Board, or any successor’s board, within two years
of the last of such transactions.

 

(e)    “Committee” means the Organization, Compensation and Nominating Committee
of the Board.

 

(f)    “Company” means Dominion Resources, Inc.

 

(g)    “Company Stock” means common stock of the Company. In the event of a
change in capital structure of the Company, the shares resulting from such a
change shall be deemed to be Company Stock within the meaning of the Tool Kit.

 

(h)    “Deferred Compensation Plan” means the Dominion Resources, Inc.
Executives’ Deferred Compensation Plan.

 

(i)    “Guideline” means the Company’s stock ownership guideline for executives
as established from time to time.

 

(j)    “Guideline Level” means the target amount of Company Stock that a
Participant is encouraged to own for purposes of the Guideline.

 

(k)    “Hardship” means a substantial, unavoidable economic hardship incurred by
the Participant that cannot be met by other available resources of the
Participant or the disability of the Participant. The Committee will determine
whether a Hardship exists in its sole discretion.

 

4



--------------------------------------------------------------------------------

 

(l)    “Incentive Compensation Plan” means the Dominion Resources, Inc.
Incentive Compensation Plan.

 

(m)    “Option” means a stock option to acquire Company Stock issued to a
Participant under the Incentive Compensation Plan or the Dominion Resources,
Inc. Leadership Stock Option Plan for Salaried Employees.

 

(n)    “Participant” means any eligible employee who acquires Company Stock
under the Tool Kit.

 

(o)    “Program” means one of the following programs:

 

(i)    “Bonus Deferral Program” described in Section 5;

 

(ii)    “Restricted Stock Exchange Program” described in Section 6; and

 

(iii)    “Dominion Direct Program” described in Section 7.

 

(p)    “Restricted Stock” means the shares of Company Stock issued under Section
7 of the Incentive Compensation Plan.

 

(q)    “Subsidiary” means another corporation in which the Company owns stock
possessing at least 50 percent of the combined voting power of all classes of
stock or which is in a chain of corporations with the Company in which stock
possessing at least 50% of the combined voting power of all classes of stock is
owned by one or more other corporations in the chain.

 

IN WITNESS WHEREOF, the Company has caused this restated Executive Stock
Purchase Tool Kit to be executed as of this 20th day of December, 2002.

 

DOMINION RESOURCES, INC.

By

 

/s/    G. SCOTT HETZER        

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------

 

EXHIBIT A

 

DOMINION RESOURCES, INC.

STOCK OWNERSHIP GUIDELINES

 

EXECUTIVE GROUP

 

Positions

--------------------------------------------------------------------------------

    

Ownership Guideline Number of Shares

--------------------------------------------------------------------------------

Chief Executive Officer

    

145,000

Executive Vice President—Dominion CEO—Designated Operating Companies

    

35,000

Senior Vice President—Dominion & Designated Subsidiaries

    

20,000

Vice President—Dominion & Designated Subsidiaries

    

10,000

 

6